DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 05/24/22, with respect to the rejection of claims 16 and 17 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. Applicant has amended claim 16 and argued the amendment is sufficient to overcome the previous rejection.  See page 4 of Remarks. The Examiner respectfully disagrees.  Please see Paragraph 6 below. 

Applicant’s arguments, filed 05/24/22, with respect to the rejection of claims under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. Applicant has amended claim 1 to recite a microtiter plate comprising: a base comprising a plurality of sample wells; a covering that covers the base and is made from pierceable material; a housing unit comprising a plurality of housing wells providing a predetermined fit in the plurality of sample wells, wherein the bottom of each housing well is designed to fit the top of each corresponding sample well; and an air-penetrable seal.  Applicant then argued this combination of features is not taught by the cited prior art Park. See pages 4-5 of Applicant’s Remarks. The Examiner agrees, therefore the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites a “use” claim which merely recites a use of the device of claim 1 without any active positive steps.  The Examiner notes Applicant’s amending of claim 16 to recite “A method for containing, screening, and/or imaging piercing sucking pests, comprising containing, screening, ad/or imaging piercing sucking pests in a multi-chambered microtiter plate of claim 1.”  However, the Examiner submits the amended claim still essentially recites a use claim since the body of the claim simply recites using the microtiter plate of claim 1 with pests to perform the functions recited in the preamble of the claim without setting forth any additional process steps relating the functions to the elements of the microtiter plate recited in claim 1.  Therefore, claim 16 is unclear. Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 LLS.C. L12(6} or pre-AIA  ULS.C. 212, second paragraph. For example, a claim which read: “[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon” was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced, Ex parte Erlich, 3 USPQ2d 1041 (Bd. Pat. App. & Inter. 1986}. See MPEP 2173.05(g).  
It is noted that claim 17 adds additional steps to the method.  While these additional steps add limitations, which obviate any “use” claim rejection, they nevertheless are unclear, as claim 16 still recites no substantive process steps which suggest any steps  beyond the preamblerecitation.  Examiner would suggest either that claims 16 and 17 are combined – A method for containing, screening and/or imaging piercing-sucking pests in the multi-chambered microtiter plate of claim 1 comprising placing piercing-sucking arthropods into housing wells of the plate; providing a liquid diet for the piercing-sucking in the sample wells of the plate; and screening and/or assaying the piercing-sucking arthropods-- or that claims 16-17 are amended into 3 claims, with each claim directed to one of the recited steps.  Other options are possible, so long as some active method step is recited to overcome the “use” claim rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorensen et al. (US 2004/0197235).  
Regarding claim 1 – As shown in Figure 11, Sorensen teaches a device having a base (receiving unit 152) comprising a plurality of sample wells (174); a covering (membrane modules 156a/156b) that covers the base (receiving unit and is made from pierceable material; a housing unit (membrane module 156c) comprising a plurality of housing wells (171c) providing a predetermined fit in the plurality of sample wells (174), and an air penetrable seal. With respect to the pierceable material, the Examiner considers the membranes (170a/170b) of the membrane modules (156a/156b) to be pierceable. With respect to the air penetrable seal, the Examiner considers each of the membranes (170a, 170b, 170c) of the membrane modules (156a/156b/156c) to be “an air penetrable seal” as recited in the claim. 
Regarding claim 3 – Figure 11 shows the sample wells (174) having a substantially vertical sidewall. 
Regarding claims 4 and 7 – As shown in Figure 11, the bottom of each housing well (171c) is open but covered by an attached membrane (170).  The wells also have a concave shape.
Regarding claims 5 and 13 – The receiving unit (152) as shown in Figure 11 includes a raised outer edge that is also flush with the height of the wells (174).
Regarding claims 9 and 10 – Sorenson teaches a plurality of latches (162) on each layer that engages a notch (164) on the neighboring layer for attaching the layers together in Paragraph 0102. 
Regarding claim 11 – The Examiner considers the membranes of membrane module (156a or 156b) to meet the limitation of a perforated seal. 
Regarding claim 12 – The Examiner submits the device of Sorensen is capable of being used in an automated assay or imaging system.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen et al. (US 2004/0197235) in view of Park et al. (US 2013/0115686). Sorensen, as described above in Paragraphs 9-16, teaches every element of claims 2, 6, and 8 except for the transparent material (claim 2), the Parafilm (claim 6) and the covering material providing the base of the housing unit (claim 8). 
Park teaches a multichamber microtiter plate. The embodiments of the device most relevant to the instant claims is shown in Figures 2-12 and described in Paragraphs 0085-0114. The device of park includes a base (200) comprising a plurality of wells having vertical walls with edges that are flush with the edges surrounding the base; a covering made of pierceable material (film 120/separation membrane 130); a housing unit (100) comprising a plurality of housing wells (chamber holes 112) having a predetermined fit in each of the plurality of sample wells; and an air penetrable seal (320). Park recites transparent material for the sample wells of the base and housing unit in Paragraphs 0075-0085. Park teaches a paraffin coated film layer for sealing the wells in Paragraph 0085. 
Regarding claim 2 – Sorensen teaches every element of claim 2 except for the transparent material of construction.  Park recites transparent material for the sample wells of the base and housing unit in Paragraphs 0075-0085.  The Examiner submits it would have been obvious to one of ordinary skill in the art to combine the transparent material from Park with the device of Sorensen.  One of ordinary skill in the art would use transparent material for the layers in Sorensen in order to view the contents of the compartments as taught by Park. 
Regarding claims 6 and 8 – Sorensen teaches every element of claims and 8 except for the parafilm covering each housing well. Park teaches using a paraffin coated film layer for sealing the wells in Paragraph 0085.  The paraffin coated film is useful for protecting material in the wells by preventing certain components from entering the well.  The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the parafilm covering from Park with the device of Sorensen.  One of ordinary skill in the art would add the paraffin coated film layer in order to cover materials in the wells before assembly and use of the device. 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen et al. (US 2004/0197235) in view of Pfost (US 6,485,690). Sorensen, as described above in Paragraphs 9-16, teaches every element of claims 14 and 15 except for the alignment features comprised of a peg and hole. Pfost teaches a fluid sample processing system. The embodiments of the device most relevant to the instant claims is shown in Figures 1-5 and described in column 9, line 5 — column 11, line 60. The processing system is comprised of multiple stacked layers having wells. Pfost in column 9, lines 31-48 and column 11, lines 56-60, recite a wide variety of structures that may be used to align the layers including alignment pins. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the alignment features from Pfost with the device of Sorensen. One of ordinary skill in the art would add the alignment features to Sorenson to properly locate and align the layers during assembly of the device as taught by Pfost. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        August 26, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798